Citation Nr: 0119366	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's disability compensation benefits.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1967 
and from January 1968 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the appellant's claim for an 
apportionment of the veteran's VA compensation benefits.  
This is a contested claim.


FINDING OF FACT

The appellant and the veteran were married in May 1961 and 
divorced in September 1990; they remain divorced.


CONCLUSION OF LAW

An apportionment of the veteran's disability compensation for 
the appellant is not warranted.  38 U.S.C.A. § 5307 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. §§ 3.1(j), 3.50, 3.450, 3.451, 3.452 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that both the 
appellant and the appellee have been provided with a 
statement of the case that informed them of the evidence 
considered and what evidence would be required for the 
appellant to substantiate her claim, as well as the reason 
for the denial of the appellant's claim.  The appellant has 
requested a personal hearing and a personal hearing was 
scheduled, but the record reflects that the appellant did not 
appear in December 1999 for her personal hearing.  Therefore, 
the Board concludes that there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished and that the provisions of 
the VCAA have been complied with.

The record reflects that the appellant and the veteran were 
married in 1961 and divorced in September 1990.  It is 
neither asserted nor shown that they have remarried following 
the September 1990 divorce.  Rather, the record reflects that 
they continue to remain divorced.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  Spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  All pertinent governing 
law and regulations provide that an apportionment of a 
veteran's compensation benefits may be made for a spouse.  
However, there is no provision for apportionment of benefits 
for a former spouse.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 
3.451, 3.452.

Since there is no dispute as to the evidence (specifically 
that the appellant and the veteran were divorced in September 
1990 and have remained divorce) but only as to the law and 
its meaning, it is found that the appellant has failed to 
state a claim on which relief can be granted.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  It is uncontroverted 
that the appellant and the veteran were married in 1961 and 
divorced in 1990 and have not thereafter remarried.  
Therefore, under governing law and regulations, the appellant 
is not the spouse of the veteran and there is no authority in 
the law which would permit VA to grant the appellant's 
request to receive an apportionment of the veteran's VA 
disability compensation benefits.  Therefore, the appellant 
has failed to state a claim upon which relief can be granted.  
Sabonis.


ORDER

An apportionment of the veteran's disability compensation 
benefits to the appellant is denied. 



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 

